This is review by certiorari of the denial by the department of labor and industry of *Page 272 
defendants' petition to stop payment of compensation to plaintiff because of his recovery.
October 15, 1926, plaintiff was in the employ of defendant Folwell-Ahlskog Company and engaged in construction work when a piece of timber fell on his left heel, fracturing the oscalcis bone. By agreement he was awarded compensation of $14 a week. From time to time efforts were made to stop compensation, and, on March 1, 1930, the petition herein was filed. The deputy commissioner stopped compensation. Upon review the commission reversed the order of the deputy, found partial recovery, and continued the compensation at the rate of $7 per week. At the hearing defendants had the burden of establishing the fact that plaintiff's disability had ceased.Warner v. Railway Co., 248 Mich. 60.
If the testimony supports the holding of the commission we must affirm. The testimony has been read with care, and supports the finding of the commission.
Plaintiff is able to do light work, and has mowed lawns and dusted furniture in a store, but cannot labor full time and is unable to return to his former or like employment.
Affirmed, with costs against defendants.
CLARK, McDONALD, POTTER, SHARPE, NORTH, and FEAD, JJ., concurred. BUTZEL, C.J., did not sit. *Page 273